Citation Nr: 1745295	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss disability.  

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for the disabilities whose ratings are now at issue.  As a consequence of that rating decision and one in April 2014, the Veteran now has, effective from August 1, 2006, a noncompensable rating for bilateral hearing loss disability and a 30 percent rating for PTSD.  In August 2017, the Veteran indicated that he was cancelling a request for a Board hearing.

The matter of whether clear and unmistakable error has been raised with respect to the Board's November 2012 denial of service connection for residuals of cold injuries, which is brought up in the representative's August 2017 Informal Hearing Presentation, will be addressed in a separate decisional document.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability warrants no more than a Roman number I for each ear.

2.  The Veteran's PTSD does not produce occupational and social impairment, with reduced reliability and productivity.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 4.85, 4.86, and Diagnostic Code 6100 (2016).

2.  The criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Hearing loss rating

The current claim dates back to August 2006, and the Veteran appeals for a compensable rating for his service-connected bilateral hearing loss disability, which is rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the Court noted that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  The test procedures required to measure hearing loss disability are set forth at 38 C.F.R. § 4.85 and are, therefore, uniform in evaluating hearing loss disability.  Thus, an examination that meets the requirements of 38 C.F.R. § 4.85 and the assignment of the disability evaluation through the mechanical application of the rating schedule, as recognized by the Court in Lendemann, would meet the statutory and regulatory requirements that the rating be based, as far as practicable, upon the average impairment of earning capacity.  See 38 U.S.C.A. § 1155.   

A report of private audiometry from January 2013 shows that the Veteran's pure tone audiometric thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
60
65
39
LEFT
15
25
30
65
34

Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  

While the Veteran's speech recognition testing during his private audiology evaluation was not conducted using the Maryland CNC Test insofar as the CID W-22 word list was instead used.  However, 38 C.F.R. § 3.385 specifically requires the Maryland CNC Test.  Assuming, arguendo, that these results are ratable [see 38 C.F.R. § 4.85(a)], using 38 C.F.R. § 4.85, Table VI, they yield a Roman numeral I for each ear.  These numeric designations yield a noncompensable rating using 38 C.F.R. § 4.85, Table VII.

On VA examination in August 2013, the Veteran reported difficulty hearing conversations, especially in background noise.  His pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
65
70
42
LEFT
20
25
35
60
35

Speech recognition scores, using the Maryland CNC test, were 96 percent in each ear.  

These findings, using 38 C.F.R. § 4.85, Table VI, also yield a Roman numeral I for each ear.  These numeric designations yield a noncompensable rating using 38 C.F.R. § 4.85, Table VII.

Neither of the audiometric reports reveals patterns of exceptional hearing loss; thus, consideration of 38 C.F.R. § 4.86 is not warranted.  

Given the above, a compensable rating is not warranted for the Veteran's bilateral hearing loss disability under the rating schedule.  The audiometry described accords with no more than a noncompensable rating under Diagnostic Code 6100.  

In the August 2017 informal hearing presentation, the Veteran's representative requested a higher rating for his hearing loss, or alternatively, a remand for a new examination based on the fact that the last examination took place 4 years ago.  However, the representative had not provided any evidence that the hearing loss disorder has worsened and to schedule another examination just because the most recent one in the record is 4 years old is not an adequate reason to do so.  The passage of time, in and of itself, does not render such evidence stale.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).

PTSD rating

The current claim dates back to August 2006.  The Veteran appeals for a higher rating for his service-connected PTSD, which is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders.  Under that formula, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Higher ratings under this Diagnostic Code require more severe impairment due and cite more severe exemplary symptomatology.   

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's claim was originally certified to the Board in March 2015, after August 4, 2014, and so DSM-5 is applicable to this case.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

On VA psychiatric examination in August 2013 (through teleconferencing), the Veteran indicated that he married his current wife about 50 years beforehand and that they live together.  He reported significant problems concentrating on either reading or doing paperwork.  The Veteran completed a number of psychological evaluations to assess for anxiety and mood disorders, and the results were reported and considered.  The examiner noted that the Veteran's symptoms included avoidance of things associated with his trauma, inability to recall important aspects of it, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  His responses generated a severity score of 47, which was in the moderate range.  

On mental status examination, the Veteran was already seated when the teleconference began.  He was casually dressed and had excellent grooming, posture, and eye contact.  His hygiene was good and his behavior was appropriate on all accounts.  His activity level was normal, and he was cooperative and talkative throughout the interview.  He appeared oriented to time, place, person, and purpose.  He did not display any obvious signs of memory problems across the interview, as evidenced by his ability to track questions and produce responses from immediate, short term, long term, and episodic memory.  His speech was normal in volume and pace, with relevant, logical, well organized, and coherent verbalizations.  There was no impairment in organization of thinking or communication.  Thinking was goal directed and focused.  He was of at least average intellectual abilities, as reflected by his use of language, fund of knowledge, and academic achievement.  His mood was neutral.  His affect ranged from pleasant to irritable, and he had no impairment of impulse control.  He denied hallucinations and delusions and did not present with any obvious signs of psychosis across the interview.  

The Veteran reported that he attempted to avoid thoughts or feelings about traumatic events, and that he attempted to avoid things that resemble aspects of traumatic events.  He reported that once or twice a month, he had considerable effort put into directing his attention away from intrusive memories, and would avoid watching the news or current military actions by the U.S.  He also indicated that he generally tended to avoid noisy places and fireworks displays.  He reported having a full complement of arousal symptoms, including problems with initiating or maintaining sleep, irritability or anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He reported that he was irritable on a daily or near daily basis, and reported difficulty concentrating about 20 or 30 percent of the time.  He would not go to a restaurant and sit with his back to the door, and he often rechecked locks while walking the perimeter at night.  He estimated that he had strong startle responses to loud noise and tended to avoid them as much as possible.  The examiner diagnosed PTSD.  The examiner indicated that occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses.  The examiner assigned a GAF score of 70.  

Outpatient treatment reports are of record and have been reviewed, and there is no indication or suggestion in them that the Veteran's PTSD produces occupational and social impairment with reduced reliability and productivity.  One of them, dated in January 2015, notes that the Veteran denied having little interest or pleasure in doing things, and that he denied feeling down, depressed, or hopeless.  

Based on the evidence, the Board concludes that a rating greater than 30 percent is not warranted for the Veteran's service-connected PTSD.  The preponderance of the evidence indicates that the Veteran's PTSD does not produce occupational and social impairment with reduced reliability and productivity.  The VA examiner in August 2013 concluded, after examining the Veteran in detail and considering the results of testing, that occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses.  The preponderance of the evidence comports with that assessment, or at least with the assessment that it produces no more than the criteria for a 30 percent rating.  It is noted in particular that the Veteran has been living with his wife; had excellent grooming and eye contact, good hygiene and appropriate behavior, and a normal activity level; and that he was cooperative and talkative throughout his interview with the VA examiner in August 2013 (and had a GAF of 70).  He was alert and oriented, had normal speech and thoughts, and had no impairment in organization of thinking or communication.  His memory appeared good, and he had no impairment of impulse control, despite the fact that he appeared irritable at times (while pleasant at others); he had no evidence of psychosis and seemed to have at least average intellectual abilities and a neutral mood.  

The representative/Veteran, in April and December 2014 and August 2017 and/or elsewhere, has requested a new VA examination, arguing that the last VA examination is 4 years old and inadequate.  However, the age of a VA examination which is within a rating period, in and of itself, is not a basis to render it inadequate to rate a claim.  There must be plausible evidence that the disability has become worse since the last VA examination, or that the examination does not accurately reflect the severity of the disability.  Neither of these has been shown here.  It also appears to be asserted, in furtherance of the argument that a new VA examination is warranted, that it does not appear that all of the symptoms reported on VA treatment in January 2014 were reported at the time of the August 2013 VA examination.  However, a careful review of the symptoms reported in January 2014 reveals that the same or almost exactly the same symptoms (either verbatim or summarized) were reported at the time of the August 2013 VA examination; and at any rate, all symptoms and, more importantly, the impairment they have caused the Veteran, have been considered in this decision.  Accordingly, the Board finds that a new VA examination is not warranted.  

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The preponderance of the evidence is against greater benefits than those indicated herein and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board would like to thank the Veteran for his Korean Conflict service, and wishes him well in his endeavors.  



ORDER

A compensable rating for bilateral hearing loss disability is denied.

A rating in excess of 30 percent for PTSD is denied. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


